Citation Nr: 1440100	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-27 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis. 

2.  Entitlement to service connection for intermittent right maxillary neuralgia.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the military from December 1995 to December 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran has filed a claim seeking service connection for a "sinus/face condition."  A review of the claims files reveals that, although the claim was developed as one issue, the symptomatology claimed has been clearly identified as two distinct disabilities, sinusitis and right maxillary neuralgia.  Both disabilities were addressed in the April 2010 statement of the case.  Moreover, the November 2008 VA examiner addressed both disabilities.  Consequently, the issues have been recharacterized as reflected above to more accurately reflect the Veteran's claimed symptomatology.

The issues of entitlement to service connection for chronic sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and credible evidence establishes that the Veteran's intermittent right maxillary neuralgia is related to his active military service.


CONCLUSION OF LAW

Service connection for intermittent right maxillary neuralgia is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board is granting in full the benefit sought on appeal (service connection for intermittent right maxillary neuralgia).  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

The Veteran seeks to establish service connection for intermittent right maxillary neuralgia.  Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

During a November 2008 VA examination, the examiner opined that the Veteran's "right maxillary neuralgia intermittent IS MOST LIKELY CAUSED BY OR A RESULT OF in [service] injury."  The rationale was that the service treatment records showed pain and numbness on his right maxilla after being head butted during a military exercise called "hitting skills."  At that time, he was evaluated by a dentist whose impression was numbness due to inflammation/pressure post trauma.  He was later treated for the same condition but he had a negative sinus series and the impression was superior alveolar nerve injury.  Private treatment records from November 2007 show that the Veteran complained of intermittent pain in the right maxilla of 10-11 years.  The impression was right maxillary intermittent neuralgia.  In February 2008 he was treated at the VA for chronic sinusitis.  The examiner then state that she did not think the injury has caused the sinusitis or that the intermittent neuralgia was related to chronic sinusitis.  

Nevertheless, as the November 2008 examination clearly relates the neuralgia to the in-service injury, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for intermittent right maxillary neuralgia are met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for intermittent right maxillary neuralgia is granted. 


REMAND

The Veteran has requested a hearing in connection with his claim on appeal.  In the Veteran's VA Form 9 submitted in June 2010, the Veteran requested a hearing at a local VA office.  The Veteran was subsequently scheduled for a Travel Board hearing in June 2013.  He contacted VA in May 2013 to request the hearing be rescheduled or conducted via videoconference, to include a VA office closer to his home.  The Veteran's representative also noted the Veteran's hearing request in a statement dated in July 2013.  No action was taken by the the RO.     

The Veteran is entitled to a hearing before the Board as a matter of right.  38 C.F.R. § 20.700(a) (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the earliest opportunity.  Notify the Veteran of the date, time, and location of this hearing at his latest address of record.  The notification must also inform the Veteran that any further extension of time for appearance at a hearing will be granted only for good cause and that he must inform VA, in writing, of that cause.

2.  If the Veteran withdraws his hearing request, contact the Veteran's Representative for an additional VA Form 1-646.  Any efforts to contact the Veteran's representative and any responses should be noted in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


